Citation Nr: 1629491	
Decision Date: 07/25/16    Archive Date: 08/04/16

DOCKET NO.  11-29 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for non-Hodgkin's lymphoma (claimed as elevated IGM, Waldenstrom macroglobulinemia). 


REPRESENTATION

Appellant (Veteran) represented by:	Veterans of Foreign Wars 
		of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel
INTRODUCTION

The Veteran had active service from February 1969 to November 1970.     

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  The case is now with the VA RO in Cleveland, Ohio.   

In March 2016, the Veteran testified before the undersigned Veterans Law Judge via a videoconference hearing.  A transcript of the hearing has been included in the record.  

The record in this matter consists solely of electronic claims files and has been reviewed.  New and relevant evidence has been included in the record since the September 2011 Statement of the Case (SOC), and has been considered pursuant to a waiver of initial Agency of Original Jurisdiction (AOJ) review.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts that her exposure to an assortment of contaminants and environmental hazards during service - while stationed at Fort Gordon, Georgia and Fort McClellan, Alabama - caused her to develop non-Hodgkin's lymphoma, Waldenstrom macroglobulinemia.  She has submitted into the record several studies commenting on contamination at these two bases.  She has submitted into the record private medical evidence detailing diagnosis and treatment for non-Hodgkin's lymphoma, Waldenstrom macroglobulinemia.  And she has submitted into the record a private medical opinion supporting her claim to medical nexus.  She has not been provided with a VA compensation examination, however.  In view of the evidence of record, she should be provided with one.  38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Furthermore, inasmuch as the Veteran contends herbicide exposure, additional development is necessary pursuant to the VA Adjudication Procedures Manual (M21-1), Part IV, Subpart ii, Chapter 1, Section H.7.  Under this provision, VA details procedures for verifying reported herbicide exposure in areas outside Vietnam, Korea, and Thailand.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask her for the approximate dates, locations, and nature of her alleged exposure to herbicides.  Also, regardless of the Veteran's response, obtain and associate with the claims folder information concerning whether herbicides were stored and/or utilized at Fort McClellan (from late February to late April 1969) and/or at Fort Gordon (from mid July 1969 to early November 1970).  See VA Adjudication Procedures Manual (M21-1), Part IV, Subpart ii, Chapter 1, Section H.7. 

2.  Contact the Joint Services Records Research Center (JSRRC) regarding the Veteran's reported in-service herbicide exposure for the entirety of her time at Fort McClellan (from late February to late April 1969) and at Fort Gordon (from mid July 1967 to early November 1970).   

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of her non-Hodgkin's lymphoma, Waldenstrom macroglobulinemia.    

The electronic claims folder should be reviewed by the examiner in conjunction with the examination.  The examiner is asked to address whether it is as likely as not (i.e., probability of 50 percent or greater) that the Veteran's non-Hodgkin's lymphoma, Waldenstrom macroglobulinemia was incurred during active service.  

In rendering the opinion, the examiner is asked to consider the April 2016 private medical opinion supporting the claim, the multiple studies and articles submitted into the record indicating on-base contamination at Fort Gordon and Fort McClellan, and any other evidence generated by the development requested in paragraphs #1 and 2.    
	
The examiner is asked to provide a rationale for the opinion rendered.  

4.  After the above action has been completed, readjudicate the Veteran's claim.  If the claim remains denied, issue the Veteran and her representative a supplemental SOC.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






